Citation Nr: 1736396	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  13-26 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for synovitis of the knee.

2.  Entitlement to service connection for pigmented nevus.

3.  Entitlement to service connection for vertigo.

4.  Entitlement to service connection for rheumatoid arthritis of the elbows.

5.  Entitlement to service connection for urinary incontinence.

6.  Entitlement to service connection for Hashimoto's thyroiditis.

7.  Entitlement to service connection for presbyopia.

8.  Entitlement to service connection for an eye disability other than presbyopia, to include vitreous floaters, blepharitis, and conjunctivitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The appellant is a Veteran whose active service is documented as from April 1974 to January 1986 and from February 1986 to May 1994.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Seattle, Washington, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Portland, Oregon, RO.

In August 2016, the Veteran presented testimony at a videoconference Board hearing before the undersigned; a transcript of the hearing is in the Veteran's record.

During the August 2016 hearing, the Veteran presented testimony regarding her active service and the circumstances regarding her removal from such service and eventual retirement (as they related to determining the dates of her active service and, consequently, which disabilities may be considered as having first manifested during, or otherwise be related to, a period of active service).  While the Board is sympathetic to the Veteran's testimony, "service department findings are binding on VA for purposes of establishing service in the U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 523 (1992).  Consequently, the Board is required to limit its consideration of active service to the dates (listed above) recorded on the official documentation of record, her DD Form 214.

As discussed in more detail in the Remand portion, below, eye examination of the Veteran suggested that the eye disabilities claimed may not align with the current diagnoses.  Claims must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As the precise nature of the claimed eye disability or disabilities (other than presbyopia) is not clear, they have been recharacterized accordingly.

All issues except service connection for presbyopia and urinary incontinence are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Urinary incontinence is reasonably shown to have manifested during the Veteran's active military service.

2.  Presbyopia is a not a disease or injury within the meaning of applicable legislation for disability compensation purposes.


CONCLUSIONS OF LAW

1.  Service connection for urinary incontinence is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  The criteria for service connection for presbyopia have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 4.9 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notification and Assistance

Inasmuch as the benefit sought is being granted with respect to the claim for urinary incontinence, there is no reason to belabor the impact of VA's notice and assistance requirements on the matter; any notice or duty to assist omission is harmless.

As regards the matter of presbyopia, the notice provisions and duty to assist provisions are not applicable to claims that cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  Manning v. Principi, 16 Vet. App. 534 (2002); Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2002) (VCAA not applicable where law, not factual evidence, is dispositive).

Legal Criteria

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  The Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  To establish service connection for a disability, there must be evidence of: a present disability; incurrence or aggravation of a disease or injury in service; and a causal relationship between the present disability and the disease or injury incurred or aggravated in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  A disease diagnosed after discharge may still be service connected if the evidence, establishes that such disease was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The determination as to whether the above requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Urinary Incontinence

A record of urological consultation from February 1997 reflects the Veteran's report that she had been experiencing urinary incontinence for the past five years, suggesting onset in approximately 1992 (i.e., during the Veteran's active service.)  This report was offered in the course of seeking treatment for a medical condition, and many years prior to seeking VA compensation benefits; consequently, the Board affords it considerable probative value.  Subsequent medical treatment records amply document the Veteran's continued treatment for this disability.  

As the record clearly documents a current urinary incontinence disability that first manifested during active service and has continued to the present, no additional review of facts or analysis is necessary.  The requirements of service connection for urinary incontinence are met and the appeal on that matter is granted.

Presbyopia

The Veteran has claimed entitlement to service connection for several eye disabilities, to include presbyopia as a separately diagnosed disability.  

It is not in dispute that the Veteran has a current diagnosis of presbyopia, and that at some point during active service she was prescribed glasses to correct distance vision in the right eye.  (See April 1979 service treatment record (STR)).  However, in the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including presbyopia, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9; see VA Manual M21-1.III.iv.4.B.1.d.  Accordingly, the Board has no discretion in the matter; the law is dispositive, and the claim of service connection for presbyopia must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

(In making this determination, the Board acknowledges that, in the Remand section of this decision, additional development is ordered with respect to records of medical treatment during, and following separation from, active service, and that additional examination has been directed regarding the other eye disabilities on appeal.  However, as refractive error, itself, is not a disability for which service connection may be granted, remand of the (isolated) presbyopia claim would unnecessarily impose additional burdens on VA (and undue delay to the Veteran) with no expected benefit flowing to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  To the extent that any additional disability may be superimposed on refractive error, the Board notes that the development ordered below contemplates consideration of any such disability on remand.) 



ORDER

Entitlement to service connection for urinary incontinence is granted.

Entitlement to service connection for presbyopia is denied.


REMAND

During the August 2016 videoconference Board hearing, the Veteran's representative stated that a 2013 supplemental statement of the case (SSOC) referenced review of STRs, but that no STRs were associated with the Veteran's claims file.  The representative is clearly mistaken.  The record contains partial STRs submitted by the Veteran in June 2010, as well as STRs indicated (by the electronic repository) as received in February 2011 (specific portions of which were cited in the discussion portion of the September 2011 rating decision on appeal).  

Nonetheless, the file also contains a July 2010 formal finding on the unavailability of the Veteran's STRs, as well as the Veteran's August 2010 statement that her records are retained at Naval Base Kitsap.  The documentation that STRs were unavailable, along with the representative's statement, suggest at the very least that the Veteran's STRs in her file may not be complete.  Thus, remand (of those claims not granted or denied as a matter of law) is required to ensure that all available records are obtained for association with the record.  

Furthermore, the record indicates that the Veteran continues to receive treatment for the disabilities at issue.  As records associated with this treatment may be pertinent to the claims (and VA treatment records are constructively of record), they must be sought on remand.

Knee

The Veteran was afforded a VA knee examination in July 2011.  While the examiner noted current disability, and the Veteran's available medical records document complaints of pain during active service and shortly thereafter (see, e.g., March 1981 STR and June 1995 treatment record), no nexus opinion was obtained.  The Board finds that the "low threshold" standard as to when an examination to obtain a nexus opinion is required is met for this issue, and development for such an examination is warranted.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Nevus

The September 2011 rating decision stated that there was no documentation of a pigmented nevus during active service.  However, a December 1990 STR notes a 2 cm nevus on the left breast.  The July 2011 VA examination report documents no signs of skin disease at that time, but does not address the pertinent STR, nor does it address whether a skin disease may have been present at some other point during the appeal period.  Consequently, remand for a new VA examination is required.

Elbows

The July 2011 VA examination report is internally inconsistent.  The examiner reported that rheumatoid arthritis of the elbows was not diagnosed because there was no pathology to render a diagnosis, but laboratory testing associated with the exam provided a diagnosis of "rheumatoid arthritis, quiescent."  This discrepancy was not reconciled.  Consequently, remand for a new VA examination is required.

Hashimoto's Thyroiditis

The clinical record is not entirely clear as to whether the Veteran has, during the pendency of her claim, had a clinically valid diagnosis of Hashimoto's thyroiditis.  (See, e.g., December 2009 medical record (noting laboratory findings are normal and only manifested symptom is fatigue) and December 2003 medical record (citing history of subclinical Hashimoto's.))  The Veteran has asserted that the symptoms later associated with her Hashimoto's onset in 1978.  (See October 2009 claim).  She is competent to report symptoms capable of lay observation, and the Board sees no reason to doubt her credibility in the matter.  Consequently, remand is required for a VA examination to determine whether a diagnosis of Hashimoto's thyroiditis is appropriate and, if so, whether it is related to the Veteran's active service.  See McLendon, supra.

Eye Disabilities (Other Than Presbyopia)

On July 2011 VA eye examination, the examiner concluded there was no conjunctivitis at that time and provided diagnoses only of dry eye syndrome and pingueculum.  The examiner's report suggested that the diagnoses claimed did not represent the current disabilities.  (See, e.g., comment that for the claimed condition of conjunctivitis, the diagnosis is dry eye syndrome.)  The examiner did not address the Veteran's lay reports of vitreous floaters, nor fully associate reported symptoms with the diagnoses provided.  The examiner did not address whether any of the claimed conditions not seen on examination were present during the appeal period, and did not offer nexus opinions for those that were present.  The Veteran, who is competent to do so, reported symptoms of conjunctivitis and blepharitis, as well as symptoms requiring eye drops, during active service,  Consequently, remand for a nexus opinion is required.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for exhaustive development to obtain for association with the record copies of the Veteran's complete STRs, to specifically include records stored at Naval Base Kitsap.  All facilities where such records may be stored should be searched.  If such records have been destroyed or are irretrievably lost, it must be so certified for the record, and the Veteran should be so notified.  The scope of the search must be noted in the record.

2.  The AOJ should ask the Veteran to identify the provider(s) of any and all evaluations and/or treatment she has received for the disabilities remaining on appeal and to provide authorizations for VA to obtain records of any such private treatment.  The AOJ should obtain for the record complete clinical records of all pertinent evaluations or treatment (records of which are not already associated with the record) from the providers identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is her responsibility to ensure that private treatment records are received.

3.  After instructions (1) and (2) are completed, the AOJ should arrange for an orthopedic examination of the Veteran to determine the nature and cause of her knee disability/ies.  The entire record must be reviewed by the examiner in conjunction with the examination.  The examiner should respond to the following:

(a)  Please identify (by diagnosis) each knee disability found/shown by the record. 

(b) Please identify the likely cause for each knee disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that any such disability began in (or is otherwise related to) the Veteran's military service?  The examiner is asked to comment on the March 1981 STR and June 1995 medical record noting knee pain, as well as the Veteran's lay testimony regarding any pertinent symptoms.

If a knee disability shown is deemed to be unrelated to service, the examiner should, if possible, identify the cause considered more likely and explain why that is so.

A detailed explanation (rationale) is requested for all opinions provided, citing to supporting clinical data and/or medical literature, as appropriate.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

4.  After instructions (1) and (2) are completed, the AOJ should arrange for a rheumatology examination of the Veteran to determine the nature and cause of her claimed rheumatoid arthritis of the elbows.  The entire record must be reviewed by the examiner in conjunction with the examination.  The examiner should respond to the following:

Please identify (by diagnosis) each elbow disability found/shown by the record.  Specifically, does the Veteran have, or at any time during the appeal period has she had, a diagnosis of rheumatoid arthritis?  

In responding, the examiner is asked to resolve the apparent discrepancy in the July 2011 VA examination report, which includes a laboratory finding of rheumatoid arthritis, quiescent, but also reports no diagnosis of that condition.   

A detailed explanation (rationale) is requested for all opinions provided, citing to supporting clinical data and/or medical literature, as appropriate.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

5.  After instructions (1) and (2) are completed, the AOJ should arrange for an endocrinology examination of the Veteran to determine the nature and cause of her Hashimoto's thyroiditis.  The entire record must be reviewed by the examiner in conjunction with the examination.  The examiner should respond to the following:

(a)  Please identify (by diagnosis) each thyroid disability found/shown by the record AT ANY TIME DURING THE APPEAL PERIOD. 

(b) Please identify the likely cause for any thyroid disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that any such disability began in (or is otherwise related to) the Veteran's military service?  The examiner is asked to comment on the extensive medical history citing Hashimoto's thyroiditis, as well as findings that laboratory results were normal or "subclinical," as well as the Veteran's lay testimony regarding any pertinent symptoms.

If a thyroid disability shown is deemed to be unrelated to service OR NOT PRESENT DURING THE APPEAL PERIOD, the examiner should, if possible, identify the cause considered more likely and explain why that is so.

A detailed explanation (rationale) is requested for all opinions provided, citing to supporting clinical data and/or medical literature, as appropriate.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).


6.  After instructions (1) and (2) are completed, the AOJ should arrange for an eye examination of the Veteran to determine the nature and cause of her eye disabilities (other than presbyopia).  The entire record must be reviewed by the examiner in conjunction with the examination.  The examiner should respond to the following:

(a)  Please identify (by diagnosis) each eye disability found/shown by the record AT ANY TIME DURING THE APPEAL PERIOD. 

(b) Please identify the likely cause for EACH eye disability (other than presbyopia) entity diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that any such disability began in (or is otherwise related to) the Veteran's military service OR IS SUPERIMPOSED ON PRESBYOPIA?  The examiner is asked to comment on the Veteran's lay testimony regarding any pertinent symptoms.

If any eye disability shown is deemed to be unrelated to service, the examiner should, if possible, identify the cause considered more likely and explain why that is so.

A detailed explanation (rationale) is requested for all opinions provided, citing to supporting clinical data and/or medical literature, as appropriate.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

7.  Then, the AOJ should review the record, conduct any additional development deemed necessary, and readjudicate the claims.  If any remain denied, the AOJ should issue an appropriate SSOC and afford the Veteran and her representative opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


